—Judgment, Supreme Court, Bronx County (Howard Silver, J.), entered July 29, 1992, which, in an action for personal injuries allegedly sustained as a result of the negligence of defendant City in its maintenance of a highway and the negligence of defendant Public Administrator’s deceased in the operation of his vehicle in which plaintiff was a passenger, at the close of plaintiffs case, insofar as appealed from, dismissed plaintiffs complaint and the Public Administrator’s cross claim against the City as a matter of law, unanimously affirmed, without costs.
We agree with the trial court that plaintiff failed to adduce prima facie proof that the City had actual or constructive notice of the persistent accumulation of standing water in an underpass that, having frozen, caused the car in which she was a passenger to skid out of control (see, Baez v City of New York, 236 AD2d 305), or that the City somehow affirmatively created such condition (compare, Cruz v City of New York, 218 AD2d 546, 547-548). Nor is there merit to the Public Administrator’s argument that the jury could have reasonably inferred, from the testimony offered on plaintiffs case, that the dimly lit condition of the underpass was a proximate cause of the accident. Concur — Milonas, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.